DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/131,278 has claims 1-25 pending.  
Claims 24-25 have been added. 

Priority
Applicant did not claim for any domestic or foreign priority. The effective filing date of this application is September 14, 2018.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated March 3, 2022 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.

Drawings
The drawings, as received on March 3, 2022, are acceptable for examination purposes. 
Fixes to FIGS. 1, 6, 7, and 8 have been acknowledged and accepted on record.

Claim Objections   
Claims 5, 6, 10, 13, 17, 21, 22, and 24 are objected for the following reasons: 
Claim 5 – grammatical error
“(Currently Amended) The method of claim 1, comprising setting a disabled flag for the at least one core based on the at least one core  not being needed to process the received packets.”
Claim 6 – grammatical error
“(Currently Amended) The method of claim 5, comprising entering a low power state, by the at least one core, based on an associated consumer queue  being empty and the at least one core's disabled flag  being set, and pending on the new packet descriptor being entered into a consumer queue associated with the at least one core entered in the low power state.”
Claim 10 – grammatical error
“(Currently Amended) At least one tangible non-transitory machine-readable medium comprising a plurality of instructions that in response to being executed by a processor having a plurality of cores cause the processor to: 
…
get and process a packet descriptor describing a received packet from the consumer queue by the at least one core based on an associated consumer queue  not being empty; and ...”
Claim 13 – grammatical error
“(Currently Amended) The at least one tangible machine-readable medium of claim 10, comprising instructions to set a disabled flag for the at least one core based on the at least one core  not being needed to process the received packets.”
Claim 17 – grammatical errors
“(Currently Amended) A processor comprising: 
a plurality of cores; 
a core of the plurality of cores to compute a number of enabled cores to process received packets; and 
a hardware queue manager to adjust a number of active consumer queues based at least in part on the number of enabled cores, wherein: 
an active consumer queue of the active consumer queues is associated with a core; and [[,]] 
 at least one core of the enabled cores is configured to: 
monitor the consumer queue associated with the core; 
get and process a packet descriptor describing a received packet from the consumer queue, based on a consumer queue is not empty; 
enter a low power state, based on the consumer queue being empty;[[,]] and 
pend on a new packet descriptor being entered into the consumer queue; and 
 the hardware queue manager comprises: 
circuitry to manage accesses to consumer queues; and 
circuitry to enqueue packet descriptors to a consumer queue associated with an enabled core.”
Claim 21 – 
“(Currently Amended) The processor of claim 17, comprising the load balancing core to set a disabled flag for the core based on a core  not being needed to process the received packets.”
Claim 22 – 
“(Currently Amended) The processor of claim 21, comprising the core to enter a low power state, based on an associated consumer queue being empty and the core's disabled flag being set, and pend on the new packet descriptor being entered into a consumer queue associated with the at least one core entered in the low power state.”
Claim 24 – 
“(New) An apparatus comprising: 
a hardware queue manager (HQM) circuitry to control a number of active cores that process received packets by selection of queues capable to receive packet descriptors.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding dependent claim 2, the claim recites two states of a core, as follows: (1) a core leaving a low power state, and (2) a core that has entered a low power state. 
Please see claim language below (with emphasis on boldfaced, italicized language): “(Currently Amended) The method of claim 1, comprising leaving the low power state, by the at least one core, based on a new packet descriptor entered into a consumer queue associated with the at least one core entered in the low power state.”
However, it is unclear what claim scope Applicant is attempting to establish on this claim. 
With respect to the recited low power state, one of ordinary skill in the art will question: 
In this claim language, what state is the core in? 
Is the at least one core leaving the low power state? 
Or is the at least one core entered in the low power state? 
Leaving and having entered are two diametrically opposed definition. So having both features in claim 2 makes the claim language unclear, and therefore, indefinite.
Examiner recommends that Applicant remove the language of “the at least one core entered in the low power state”. So the claim should be amended as follows:
“(Currently Amended) The method of claim 1, comprising leaving the low power state, by the at least one core, based on a new packet descriptor entered into a consumer queue associated with the at least one core .”
For sake of compact prosecution, Examiner will only give patentable weight to the active step of leaving the low power state. No patentable weight will be given for a core entered in the low power state, because it obfuscates the claim scope, rendering the claim unclear and indefinite.
Regarding dependent claim 23, it depends on claim 7. However, this claim recites a different statutory category than its predecessor dependent claim 7. 
Claim 23 recites a processor, while claim 7 recites a method. Therefore, it is unclear how claim 23 depends from claim 7. Additionally, there is a lack of antecedent basis for “the processor” of claim 23, with respect to the claimed method of claim 7 and all subject matter within a respective claim tree that includes claim 23 [Wingdings font/0xE0] claim 7 [Wingdings font/0xE0] claim 1. 
It is recommended that Applicant either (1) replace the word “processor” in claim 23 with the word “method” or (2) replace “claim 7” with “claim  17”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;
Claim(s) 24-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khawer et al. (Pub. No. US2012/0134320; hereinafter Khawer).
Regarding claim 24, Khawer discloses the following: 
(New) An apparatus comprising: 
hardware queue manager (HQM) circuitry to control a number of active cores that process received packets by selection of queues capable to receive packet descriptors.  
(Khawer discloses hardware queue manager (HQM) circuitry, e.g. “one of the hardware components (e.g., the queue manager)” [0007] also known as QMan [0038], to control a number of active cores that process received packets [0053-0054, 0060] by selection of queues capable to receive packet descriptors, e.g. “The QMan 328 manages all of the frame queues created for the system. The FMan 330 uses the PCD rules (e.g., IP address to ingress frame queue mapping) defined by the CAL module 301 to examine each arriving data packet's IP address. The Fman 330 then creates a frame descriptor that contains the pointer to the buffer holding the data packet and enqueues it onto the appropriate frame queue” [0053])
Regarding claim 25, Khawer discloses the following: 
(New) The apparatus of claim 24, wherein the HQM circuitry comprises: 
circuitry to manage accesses to queues and circuitry to enqueue packet descriptors to a queue associated with an enabled core.
(Khawer discloses circuitry, e.g. “one of the hardware components (e.g., the queue manager)” [0007] also known as QMan [0038], to manage accesses, which enable operations such as queue pushes [0054], to consumer queues [0054], e.g. “a queue manager that is configured to manage queues” [0009] and “The QMan 328 pushes the packet through its internal hardware queue until the packet reaches the front of the hardware queue (430).” [0054], and circuitry, e.g. “one of the hardware components (e.g., the queue manager)” [0007] also known as QMan [0038], to enqueue packet descriptors to a consumer queue [0053-0054, 0059] associated with an enabled core [0054]) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-6, 10, 13-14, 17, 19, 21-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Heddes (Pub. No. US2010/0162265; hereinafter Heddes) in view of Browne et al. (Pub. No. US2016/0306416; hereinafter Browne) in view of Khawer et al. (Pub. No. US2012/0134320; hereinafter Khawer).
Regarding claims 1 and 10, Heddes discloses the following: 
(Currently Amended) A method comprising: 
adjusting, by a hardware queue manager, a number of active consumer queues based at least in part on [[the]] a number of enabled to process received packets, wherein the active consumer queues are associated with the enabled 
(Heddes teaches adjusting, by a hardware queue manager or logic/circuitry for Mapping, Priority Selection, and Arbitration [0135, 0170-0173; FIG. 7, see Mapping, Priority Selection, and Arbitration], a number of active consumer queues based at least in part on the number of enabled worker cores to process received packets [0100, 0168-0173], consumer queues being associated with worker cores [0162, 0164, 0168-0169], see citations below: 
“When a processing core is in the ready-polling state, it interacts with the thread control interface of the register file 229 to identify one or more ReadyThread Queues 237 that are mapped to the processing core by the thread control interface and poll the identified ReadyThread Queue(s) 237. A thread ID is popped from the head element of a polled ReadyThread Queue 237, and the processing core resumes execution of the thread popped from the polled ReadyThread Queue 237 by restoring the context state of the thread from the dedicated memory 219, if stored therein” [0168]
“Importantly, the mapping of processing cores to ReadyThread Queues 237 as provided by the thread control Interface of the register file 229 can be made configurable by updating predefined registers of the register file 229. Such configurability allows for flexible assignment of threads to the processing cores of the processing element thereby defining logical symmetric multi-processing (SMP) cores within the same processing element as well as assigning priorities amongst threads” [0169]. 
Please see hardware queue manager circled below: 
[AltContent: oval]
    PNG
    media_image1.png
    598
    459
    media_image1.png
    Greyscale
[FIG. 7])

getting and processing, by a core of the enabled cores, a packet descriptor describing a received packet from [[the]]a consumer queue associated with the core based on the consumer queue including the packet descriptor 
(Heddes discloses getting and processing a packet descriptor, by a core of the enabled cores [0143], describing a received packet from the consumer queue [TABLE 3, see Rx Channel; 0140, 0211, 0216] by the at least one worker core/thread [0204] when the consumer queue is not empty, meaning the buffer is not free [0202-0203, 0216], e.g. “If the associated Bufferpool object does not have enough free buffers available, then the RxFifo object will be queued in a circular list of RxFifo objects that are waiting to send credits” [0216])
entering a low power state ,
(Heddes discloses entering a low power state [2] – see evidence below: 
 “The threads executed by the processing cores are managed by ReadyThread Queue(s) 237 maintained by the communication unit 211 and the thread control interface maintained in the sys-bus register file 229. More specifically, a thread employs the thread control Interface to notify the control logic 225 that it is switching into a sleep state waiting to be awakened by a given input-output event (e.g., receipt of message, sending of message, internal interrupt event or timer event).” [0162]
“For example, a Thread might receive a message on a Receive Channel object, do a classification on a packet header contained in the message, and forwarding the result on a Transmit channel object” [0182]
“upon reception of a message, the RxFifo object will automatically allocate a new free buffer from the Bufferpool object associated therewith and send that free buffer as a credit. If the associated Bufferpool object does not have enough free buffers available, then the RxFifo object will be queued in a circular list of RxFifo objects that are waiting to send credits.” [0216]
“This allows a Thread to prepend a number of bytes in front of a message (like increasing the size of a received packet header) and send the new message on an output channel, without copying data in memory” [0223])

However, Heddes does not disclose the following:
at least one core, that is not enabled, entering a low power state ,
Nonetheless, this feature would have been made obvious, as evidenced by Browne.
(Browne discloses at least one core, that is not enabled, entering a low power state, e.g. “In order to conserve power in a system that includes a multi-core processor, some multi-core processors permit one or more cores to be placed in a low power state (e.g., reduced clock frequency, reduced operating voltage, or one of several sleep states, in which some or all core circuitry of a core is turned off). For example, to save energy during periods of low activity, a core may be placed in a sleep state, e.g., one of states C.sub.1 to C.sub.N that consumes less power than when the core is in an active state (C.sub.0), according to an Advanced Configuration and Power Interface (ACPI) standard, e.g., Rev. 5.1, published April, 2014” [0011])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Heddes with the teachings of Browne. 
Features from the cited core of Browne can be combined with features from the cited core of Heddes, in order to yield predictable results. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results. 
The predictable result would be as follows: “a mechanism may be employed to steer received network traffic, e.g., data packets (also packets herein) received from the network, to be processed in active cores and permitting inactive (e.g., deactivated) cores to remain inactive, e.g., in a sleep state or in a reduced power state. The mechanism may wake a sleeping core when a load threshold is reached. Based on load conditions, cores can be transitioned from a high power state to low power state, or from a low power state to a high power state. A power saving goal may be to have a largest number of cores remain in a sleep state while the active cores of the processor process the received network traffic, which goal may be realized via embodiments presented herein” [0013 – Browne].

However, Heddes in view of Browne does not disclose the following:
wherein the hardware queue manager comprises: 
(1)	circuitry to manage accesses to consumer queues and 
(2)	circuitry to enqueue packet descriptors to a consumer queue associated with an enabled core.
Nonetheless, this feature would have been made obvious, as evidenced by Khawer.
(1) (Khawer discloses circuitry, e.g. “one of the hardware components (e.g., the queue manager)” [0007] also known as QMan [0038], to manage accesses, which enable operations such as queue pushes [0054], to consumer queues [0054], e.g. “a queue manager that is configured to manage queues” [0009] and “The QMan 328 pushes the packet through its internal hardware queue until the packet reaches the front of the hardware queue (430).” [0054])
(2) (Khawer discloses circuitry, e.g. “one of the hardware components (e.g., the queue manager)” [0007] also known as QMan [0038], to enqueue packet descriptors to a consumer queue [0053-0054, 0059] associated with an enabled core [0054]) 
Functionality from the hardware queue manager circuitry of Khawer can be combined with functionality from the hardware queue manager circuitry of Heddes in view of Browne.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Heddes in view of Browne with the teachings of Khawer. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would be as follows: “By eliminating this unnecessary processing overhead, more processing time and power are given to the data plane cores for the real time processes and threads, such as the LTE L2 scheduler.” [0061 – Khawer].
Regarding claims 3 and 19, Heddes in view of Browne in view of Khawer disclose the following: 
comprising the at least one 
(Heddes teaches that the at least one core [0161] entering the low power state by executing a wait instruction, e.g. “a thread employs the thread control Interface to notify the control logic 225 that it is switching into a sleep state waiting to be awakened by a given input-output event (e.g., receipt of message, sending of message, internal interrupt event or timer event).” [0162])
Regarding claims 5, 13, and 21, Heddes in view of Browne in view of Khawer disclose the following: 
comprising setting a disabled flag for the at least one based on the at least one 
(Heddes teaches setting a disabled flag for the at least one core, equivalent to an enabled interrupt [0143], based on the at least one core is not needed to process the received packets [0100, 0223], e.g. “In the enabled state, this status flag provides an indication that no interrupt signal is currently being processed by one of the processing cores” [0143])
Regarding claims 6, 14, and 22, Heddes in view of Browne in view of Khawer disclose the following: 
comprising entering a low power state, by the at least one based on an associated consumer queue is empty and the at least one associated with the at least one core entered in the low power state. 
(Heddes discloses entering a low power state or sleep state [0162] by the at least one thread core [0162] based on an associated consumer queue is empty [0156-0157] and the at least one core's disabled flag is set [0143], and pending on the new packet descriptor being entered into a consumer queue [0182, 0216, 0223] associated with the at least one core entered in the low power state [0163-0164] – see evidence below: 
“When awake, the shared-resource thread can query the state of the corresponding FIFO buffer via accessing corresponding register of the Sys-Bus register file 229” [0156]
“The threads executed by the processing cores are managed by ReadyThread Queue(s) 237 maintained by the communication unit 211 and the thread control interface maintained in the sys-bus register file 229. More specifically, a thread employs the thread control Interface to notify the control logic 225 that it is switching into a sleep state waiting to be awakened by a given input-output event (e.g., receipt of message, sending of message, internal interrupt event or timer event).” [0162]
“In this case, the control logic 225 can add the thread ID for the sleeping thread to the bottom of a ReadyThread Queue 237” [0163]
“a thread switches from an awaken state to a sleep state, a thread context switch is carried out” [0164]
“For example, a Thread might receive a message on a Receive Channel object, do a classification on a packet header contained in the message, and forwarding the result on a Transmit channel object” [0182]
“upon reception of a message, the RxFifo object will automatically allocate a new free buffer from the Bufferpool object associated therewith and send that free buffer as a credit. If the associated Bufferpool object does not have enough free buffers available, then the RxFifo object will be queued in a circular list of RxFifo objects that are waiting to send credits.” [0216]
“This allows a Thread to prepend a number of bytes in front of a message (like increasing the size of a received packet header) and send the new message on an output channel, without copying data in memory” [0223])
Regarding claim 17, Heddes discloses the following: 
(Currently Amended) A processor comprising: 
a plurality of 
(Heddes discloses a plurality of cores, e.g. “a multipurpose processor (e.g., one or more instruction processing cores together with instructions for carrying out specified tasks)” [0054])
a hardware queue manager to 
adjust a number of active consumer queues based at least in part on the number of enabled wherein an active consumer queue of the active consumer queues is ,[[;]] 
(Heddes teaches adjusting a number of active consumer queues based at least in part on the number of enabled cores [0168-0169], wherein an active consumer queue of the active consumer queues is associated with a core [0162, 0164, 0168-0169], see citations below: 
“When a processing core is in the ready-polling state, it interacts with the thread control interface of the register file 229 to identify one or more ReadyThread Queues 237 that are mapped to the processing core by the thread control interface and poll the identified ReadyThread Queue(s) 237. A thread ID is popped from the head element of a polled ReadyThread Queue 237, and the processing core resumes execution of the thread popped from the polled ReadyThread Queue 237 by restoring the context state of the thread from the dedicated memory 219, if stored therein” [0168]
“Importantly, the mapping of processing cores to ReadyThread Queues 237 as provided by the thread control Interface of the register file 229 can be made configurable by updating predefined registers of the register file 229. Such configurability allows for flexible assignment of threads to the processing cores of the processing element thereby defining logical symmetric multi-processing (SMP) cores within the same processing element as well as assigning priorities amongst threads” [0169])
wherein at least one core of the enabled cores is configured to: 
monitor the consumer queue associated with the 
***EXAMINER’S INTERPRETATION: “there are various types of consumer queues within a system, such as a ReadyThread queue or a FIFO buffer”
(Heddes discloses that at least one core of the enabled cores is configured [0137] to monitor/poll [0168], the consumer queue [0137, 0168] or “ReadyThread” queue [0137], e.g. “poll the identified ReadyThread Queue(s)” [0168], associated with the at least one worker core [0137], e.g. “ReadyThread Queues 237 (labeled thQ) that are updated by the control logic 225 and monitored by the processing cores 215A-215D for managing the threads executing on the processing cores 215A-215D” [0137])
to get and process a packet descriptor describing a received packet from the consumer queue, based on a consumer queue is not empty; 
(Heddes discloses getting and processing a packet descriptor describing a received packet from the consumer queue [0216] by the at least one worker core/thread [0162, 0183, 0199, 0204] based on a consumer queue that is not empty, meaning the buffer is not free [0202-0203, 0216], e.g. “If the associated Bufferpool object does not have enough free buffers available, then the RxFifo object will be queued in a circular list of RxFifo objects that are waiting to send credits” [0216])
enter a low power state, based on the consumer queue being empty, and pend on a new packet descriptor being entered into the consumer queue; 
 (Heddes discloses entering a low power state or sleep state [0162] by the at least one worker/thread core [0162] based on the consumer queue being empty [0156-0157, 0243] and pending/waiting on a new packet descriptor being entered into the consumer queue [0182, 0216, 0223] – see evidence below: 
“When awake, the shared-resource thread can query the state of the corresponding FIFO buffer via accessing corresponding register of the Sys-Bus register file 229” [0156]
“The threads executed by the processing cores are managed by ReadyThread Queue(s) 237 maintained by the communication unit 211 and the thread control interface maintained in the sys-bus register file 229. More specifically, a thread employs the thread control Interface to notify the control logic 225 that it is switching into a sleep state waiting to be awakened by a given input-output event (e.g., receipt of message, sending of message, internal interrupt event or timer event).” [0162]
“For example, a Thread might receive a message on a Receive Channel object, do a classification on a packet header contained in the message, and forwarding the result on a Transmit channel object” [0182]
“upon reception of a message, the RxFifo object will automatically allocate a new free buffer from the Bufferpool object associated therewith and send that free buffer as a credit. If the associated Bufferpool object does not have enough free buffers available, then the RxFifo object will be queued in a circular list of RxFifo objects that are waiting to send credits.” [0216]
“This allows a Thread to prepend a number of bytes in front of a message (like increasing the size of a received packet header) and send the new message on an output channel, without copying data in memory” [0223])

However, Heddes does not disclose the following:
(1)	a of the plurality of cores to compute a number of enabled 
wherein at least one core of the enabled cores is configured to: 
(2)	enter a low power state,
Nonetheless, this feature would have been made obvious, as evidenced by Browne.
(1) (Browne discloses a core of the plurality of cores [0025] to compute a number of enabled cores to process received packets, e.g. “minimizing a count of active cores utilized to process packets that are received from the network via the NIC” [0014])
(2) (Browne discloses at least one core of the enabled cores entering a low power state, e.g. “In order to conserve power in a system that includes a multi-core processor, some multi-core processors permit one or more cores to be placed in a low power state (e.g., reduced clock frequency, reduced operating voltage, or one of several sleep states, in which some or all core circuitry of a core is turned off). For example, to save energy during periods of low activity, a core may be placed in a sleep state, e.g., one of states C.sub.1 to C.sub.N that consumes less power than when the core is in an active state (C.sub.0), according to an Advanced Configuration and Power Interface (ACPI) standard, e.g., Rev. 5.1, published April, 2014” [0011])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Heddes with the teachings of Browne. 
Features from the cited core of Browne can be combined with features from the cited core of Heddes, in order to yield predictable results. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results. 
The predictable result would be as follows: “a mechanism may be employed to steer received network traffic, e.g., data packets (also packets herein) received from the network, to be processed in active cores and permitting inactive (e.g., deactivated) cores to remain inactive, e.g., in a sleep state or in a reduced power state. The mechanism may wake a sleeping core when a load threshold is reached. Based on load conditions, cores can be transitioned from a high power state to low power state, or from a low power state to a high power state. A power saving goal may be to have a largest number of cores remain in a sleep state while the active cores of the processor process the received network traffic, which goal may be realized via embodiments presented herein” [0013 – Browne].

However, Heddes in view of Browne does not disclose the following:
and the hardware queue manager comprises: 
(1)	circuitry to manage accesses to consumer queues and 
(2)	circuitry to enqueue packet descriptors to a consumer queue associated with an enabled core.
Nonetheless, this feature would have been made obvious, as evidenced by Khawer.
(1) (Khawer discloses circuitry, e.g. “one of the hardware components (e.g., the queue manager)” [0007] also known as QMan [0038], to manage accesses, which enable operations such as queue pushes [0054], to consumer queues [0054], e.g. “a queue manager that is configured to manage queues” [0009] and “The QMan 328 pushes the packet through its internal hardware queue until the packet reaches the front of the hardware queue (430).” [0054])
(2) (Khawer discloses circuitry, e.g. “one of the hardware components (e.g., the queue manager)” [0007] also known as QMan [0038], to enqueue packet descriptors to a consumer queue [0053-0054, 0059] associated with an enabled core [0054]) 
Functionality from the hardware queue manager circuitry of Khawer can be combined with functionality from the hardware queue manager circuitry of Heddes in view of Browne.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Heddes in view of Browne with the teachings of Khawer. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would be as follows: “By eliminating this unnecessary processing overhead, more processing time and power are given to the data plane cores for the real time processes and threads, such as the LTE L2 scheduler.” [0061 – Khawer].


Claim(s) 2, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heddes in view of Browne in view of Khawer in view of Lines et al. (Pub. No. US2004/0100900; hereinafter Lines).
Regarding claims 2, 11, and 18, Heddes in view of Browne in view of Khawer does not disclose the following: 
comprising leaving the low power state, by the at least one based on a new packet descriptor [[is]] entered into [[the]]a consumer queue associated with the at least one core entered in the low power state. 
***EXAMINER’S INTERPRETATION:
“Examiner will only give patentable weight to the active step of leaving the low power state. No patentable weight will be given for a core entered in the low power state, because it obfuscates the claim scope, rendering the claim unclear and indefinite.”
Nonetheless, this feature would have been made obvious, as evidenced by Lines.
(Lines discloses leaving the low power state or waking up a packet processing loop [0044, 0064, 0066] by the at least one core [0045] based on a new packet descriptor entered into an empty consumer queue [0066, 0073-0074] associated with the at least one core entered in the low power state, e.g. “But if the queues are still both empty on the second pass, the MWAIT will suspend until something arrives. Each time something new arrives in the message array, this loop wakes up and reevaluates” [0066])
This leaving step of Lines can be combined with the Heddes in view of Browne in view of Khawer, in accordance with the power state of a system, therefore leading to a predictable result of the system. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Heddes in view of Browne in view of Khawer with the teachings of Lines. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been to accelerated packet processing of a system [0044 – Lines].
Claim(s) 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heddes in view of Browne in view of Khawer in view of Tamura et al. (Pub. No. US2019/0018674 filed on July 6, 2018; hereinafter Tamura).
Regarding claims 4, 12, and 20, Heddes in view of Browne in view of Khawer does not disclose the following: 
comprising the at least one 
Nonetheless, this would have been obvious, as evidenced by Tamura.
(Tamura discloses the at least one core switching to a task other than packet descriptor processing [0039-0040], e.g. “In the case where a reception process of a packet is requested to the main body portion of the kernel, since a task T for executing a reception process of a packet is stored into the task queue 6, the processing is advanced to step S12 at succeeding step S26” [0040], and setting up an interrupt [0028, 0112] to trigger on an addition of a new packet descriptor to the at least one core's consumer queue [0113-0114], instead of entering the low power state, e.g. “the power supply to the node 100D is made available” [0114])
This known technique of task switching, as disclosed by Tamura, improves the worker core disclosed by Heddes in view of Browne in view of Khawer.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Heddes in view of Browne in view of Khawer with the teachings of Tamura. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale C.  Use of known technique to improve a similar device in the same way.
The improvement would have been to enable “deciding by polling whether a packet from the different apparatus 110 is received by the communication controlling unit 4 until an executable task T appears” [0039 – Tamura].
Claim(s) 7, 9, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Heddes in view of Browne in view of Khawer in view of Soni et al. (Pub. No. US2009/0034549; hereinafter Soni).
Regarding claims 7 and 15, Heddes in view of Browne in view of Khawer does not disclose the following: 
comprising computing the number of enabled by counting a number of packet descriptors enqueued in consumer queues in a preceding predetermined time window and correlating the number of enqueued packet descriptors to a target latency value to determine the number of enabled 
Nonetheless, this feature would have been made obvious, as evidenced by Soni.
(Soni discloses computing the number of enabled cores to process the received packets comprises counting a number of packet descriptors enqueued in consumer queues in a preceding predetermined time window, e.g. “on-chip memory resources 6a are typically not of adequate size to store all of the packet descriptors 4 that are available for use; indeed, it is contemplated that external memory resource 6b will commonly store a significant number of packet descriptors 4. As a result, selection of a free descriptor upon receipt or transmission of a new packet will often select a free descriptor in external memory resource 6b rather than from on-chip memory resource 6a, which necessarily involves a performance penalty due to the increased latency of accesses to external memory” [0014], and correlating the number of enqueued packet descriptors to a target latency value to determine the number of enabled cores [0014, 0105], e.g. “Eventually, as a number of packet descriptors 46 are placed onto the free descriptor queue, the on-chip packet descriptors 46 will populate the free descriptor queue from its head, while the packet descriptors 46 in off-chip memory will populate the free descriptor queue from its tail…off-chip packet descriptors 46 are thus provided to the host applications only after all on-chip free packet descriptors 46 have been exhausted. This approach taken by this embodiment of the invention therefore maximizes the use of on-chip packet descriptors 46, and thus optimizes the system performance by minimizing the latency in accessing packet descriptors 46” [0105])
This disclosure of Soni provides evidence of counting a number of packet descriptors and correlating/associating the enqueued packet descriptors to a target latency level. These disclosures can be substituted with the computing step of Browne in view of Khawer, thereby obtaining the predictable result of improving the system of Heddes in view of Browne in view of Khawer.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Heddes in view of Browne in view of Khawer with the teachings of Soni. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale B.  Simple substitution of one known, equivalent element for another to obtain predictable results.
The predictable result, as cited in Soni, would have been use of an alternative “processing and transmission of new data packets” [0105 – Soni].
Regarding claims 9 and 23, Heddes in view of Browne in view of Khawer in view of Soni disclose the following: 
comprising adding [[the]] a new packet descriptor to the consumer queue in response to receiving a packet.  
(Soni teaches adding a new packet descriptor to the consumer queue in response to receiving a packet, e.g. “Upon the transmission of a packet by a host application, the packet descriptor for the transmitted packet is added to the free packet descriptor queue. If the new free packet descriptor resides in on-chip memory, relative to queue manager logic, it is added to the head of the free packet descriptor queue; if the new free packet descriptor resides in external memory, it is added to the tail of the free packet descriptor queue. Upon a packet descriptor being requested, by a host application, to be associated with valid data to be added to an active packet queue, the queue manager logic pops the packet descriptor currently at the head of the free descriptor queue” [Abstract])
This teaching of Soni is well-known and applicable to add the new packet descriptor to the consumer queue of Heddes in view of Browne in view of Khawer.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Heddes in view of Browne in view of Khawer with the teachings of Soni. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been to benefit from a unique arrangement. “This arrangement maximizes the use of on-chip packet descriptor memory resources, as external packet descriptors are used only if no free on-chip packet descriptors remain in the free descriptor queue” [0019 – Soni].
Claim(s) 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heddes in view of Browne in view of Khawer in view of Jayaseelan et al. (Pub. No. US2016/0077565; hereinafter Jayaseelan).
Regarding claims 8 and 16, Heddes in view of Browne in view of Khawer does not disclose the following: 
wherein computing the number of enabled 
Nonetheless, this feature would have been made obvious, as evidenced by Jayaseelan.
(Jayaseelan discloses computing the number of enabled cores to process the received packets comprises determining if more packet descriptors have been enqueued into consumer queues than have been dequeued from consumer queues during a preceding predetermined time window [0015, e.g. “comparing a rate at which packets arrive in the queue from a producer processing unit in one timing domain and the time required for a consumer processing unit in another timing domain to process a packet from the queue” [0015] and if so, enabling one or more cores [0022], e.g. “if the CPU 105 (or one of the processor cores 106-109) is providing packets at too high a rate and the queue 140 fills up, the CPU 105 is unnecessarily using frequency (or equivalently, power) that the GPU 110 could have used to increase the overall throughput, e.g., in frames per second. The SMU 150 may therefore configure a first operating frequency of the CPU 105 (or one of the processor cores 106-109) and a second operating frequency of the GPU 110 based on a power constraint (e.g., a TDP or a limit on the power consumption set by a battery) of the processing device 100 and a target size of one or more of the queues 140, 145. The SMU 150 can select the first and second operating frequencies from a plurality of available operating frequencies for the CPU 105, one of the processor cores 106-109, or the GPU 110” [0022])
These teachings of Jayaseelan is applicable to packet descriptors, queues, and worker cores of Heddes in view of Browne in view of Khawer. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Heddes in view of Browne in view of Khawer with the teachings of Jayaseelan. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation.  
The motivation would have been as follows: “The performance of a processing device during exchange of information between components in asynchronous timing domains may be optimized by selecting clock frequencies for the timing domains based on a power constraint for the processing device and a target occupancy of a queue that conveys information between the components in the asynchronous timing domains” [0015 – Jayaseelan].

Response to Amendments
Applicant’s arguments, see “REMARKS”, filed March 3, 2022, with respect to claims 1-25. Those arguments have been considered but are moot in view of the new ground(s) of rejection for claims 1-25.
Therefore, Examiner maintains rejections to all claims under 35 U.S.C. 103.
Examiner recommends that Applicant further amend the claims to overcome the rejection set forth, along with the prior art of record.

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        May 10, 2022

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199